DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (hereinafter Harland) (US 10430225 B1) in view of Sood et al. (hereinafter Sood) (US 20190044927 A1), and further in view of Woodward et al. (hereinafter Woodward) (US 20200034538 A1).

As to claims 1 and 19, Harland in view of Sood teaches all claimed limitations except the limitation of disposing the processor system, the programmable logic, and the platform controller in a single integrated circuit. 
Harland teaches the processor system, the programmable logic, and the platform controller are included in the server, but does not teach the server being implemented as a single integrated circuit.
Woodward teaches that a server can be implemented as a single integrated circuit, wherein all hardware components in the server are integrated into the single integrated circuit [0147: “All or part of any hardware element disclosed herein may readily be provided in an SoC, including CPU package. An SoC represents an integrated circuit (IC) that integrates components of a computer or other electronic system into a single chip. Thus, for example, client devices 810 or server devices may be provided, in whole or in part, in an SoC.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing the server as an integrated circuit as suggested in Woodward into Harland in view of Sood to provide alternative embodiment of the server. One having ordinary skill in the art would have been motivated to make such incorporation to improve the performance, and to reduce the cost and size.
As to claims 10, 11, 13 and 14, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Sood et al. (hereinafter Sood) (US 20190044927 A1) and Woodward et al. (hereinafter Woodward) (US 20200034538 A1), and further in view of Areno et al. (hereinafter Areno1) (US 20190311126 A1).
As to claims 2-5, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Sood et al. (hereinafter Sood) (US 20190044927 A1) and Woodward et al. (hereinafter Woodward) (US 20200034538 A1), and further in view of Zhao et al. (hereinafter Zhao2) (US 2019001228 A1).
As to claim 6-8, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Sood et al. (hereinafter Sood) (US 20190044927 A1) and Woodward et al. (hereinafter Woodward) (US 20200034538 A1), and further in view of Peterson et al. (hereinafter Peterson3) (US 20150082063 A1).
As to claim 9, the rejection is respectfully maintained for the reasons as set forth in the last office action.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (Harland) (US 10430225 B1) in view of Sood et al. (hereinafter Sood) (US 20190044927 A1) and Woodward et al. (hereinafter Woodward) (US 20200034538 A1), and further in view of Cho et al. (hereinafter Cho4) (US 20200134185 A1).
As to claim 18, the rejection is respectfully maintained for the reasons as set forth in the last office action.
Allowable Subject Matter
Claims 12, 15, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 14 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Areno was cited as a prior art in the last office action mailed on 06/24/2021.
        2 Zhao was cited as a prior art in the last office action mailed on 06/24/2021.
        3 Peterson was cited as a prior art in the last office action mailed on 06/24/2021.
        4 Cho was cited as a prior art in the last office action mailed on 06/24/2021.